DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the long leg having a bend, etc. in combination with the long leg having a line contact (claims 9 and 14, as dependent on claim 1 and 10 respectively) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that while an bend by itself is could possibly be considered conventional, a long leg having a line contact, as required by the claims and in light of the specification (see Fig. 3 for an example embodiment), in combination with the such a long leg having a bend is not a conventional configuration as such a bend would appear to affect the overall configuration of the leg of the spring and it is not conventional to desire a line contact and a bend in the same leg. Furthermore these bends appear to be important to the function of the V-spring and the amount and location biasing force exerted on the seal lip (and thus the sealing performance of the seal assembly). Accordingly illustration of such is considered essential for a proper understanding of the claimed invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 9 recites the limitation “the long leg has a bend”. This limitation in combination with the limitation of claim 1 wherein the long leg is biased against the inside surface of the outside flange to form a line contact is not sufficiently disclosed in the original disclosure in such a manner as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically though there are broad recitations in the specification that either a long leg or short leg can have a bend, only portions such as Fig. 3 disclose a specific embodiment that discloses the claimed line contact, and the specification is not clear as to whether there could be a bend in combination with such line contact and therefore the broad disclosures of the specification do not sufficiently disclose the claimed combinations of elements such that it can be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Though applicant discloses other short legs with a point contact that have a bend as the bend would affect the amount of contact between the leg and the flange it does not appear that the long leg in combination with the bend has proper 112(a) written description support. Appropriate correction is requires. Examiner recommends either canceling the line contact limitation from claim 1 or canceling claim 9. 

Claim 14 recites the limitation “the long leg has a bend”. This limitation in combination with the limitation of claim 10 wherein the long leg is biased against the inside surface of the outside flange to form a line contact is not sufficiently disclosed in the original disclosure in such . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 7-9, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbard et al. (US 2,088,703).
With regard to claim 1, Hubbard discloses a seal assembly (as seen in Figs. 1-8) comprising: a sealing element (including 22c or 22d as seen in Figs. 6 and 7 respectively, or the similar in Figs. 9, 10. etc.) having an inside flange (25d in Fig. 7 or the similar part in Fig. 6) with a sealing lip (as seen in Figs. 6 and 7 as it is clearly a sealing lip, or the similar in Figs. 9, 10. etc.), an outside flange (the main body of 22c/d contacting 24c/d respectively in Figs. 6 and 7) with a sealing lip (as seen in Figs. 6 and 7 as it is clearly a sealing lip as it provides outer sealing against a bore, or the similar in Figs. 9, 10. etc.), and a center channel section (the recessed portion containing the spring) defining a spring cavity (i.e. the recess itself), said outside flange extending in a first direction (the respective axial direction) from the center channel section a longer distance than said inside flange when mounted onto a piston (as seen in Figs. 6, 7, 9, 10); a V-spring (26c or the similar portion in Fig. 7, 9, or 10) located in the spring cavity (as seen in Figs. 6, 7, 9, 10), said V-spring comprising a plurality of V-bodies (as seen in Figs. 3, 4, 6, 7, 14, etc.) and wherein each V-body comprises a long leg (i.e. the outer leg as seen in Figs. 6, 7, 9 and 10) extending in the first direction (as seen in Figs. 6, 7, 9 and 10) from a connecting portion ( the middle portion of the spring as seen in Figs. 6, 7, 9 and 10) a longer distance (as seen in Figs. 6, 7, 9 and 10) than a short leg (i.e. the inner leg as seen in Figs. 6, 7, 9 and 10) extending from the connecting portion (as seen in Figs. 6, 7, 9 and 10); wherein said long leg forms a line contact with an inside surface of said outside flange (as seen in Figs. 6, 7, 9 and 10 as Examiner is interpreting the long leg to essentially be the portion that is in contact with the outside flange), said line contact with said outside flange having a first length (as seen in 

With regard to claim 2, Hubbard discloses that the short leg has a bend (e.g. the short leg is forms an annulus and thus has a bend, or as the entire short leg is curved in cross-section and this has a bend, see Figs. 6, 7, 9, 10, etc.), the reduced line contact (as detailed above), and a terminal end section having a different profile than the base section of the short leg (as seen in Figs. 6, 7, 9, 10, etc. as the profile at the terminal end section is at least radially inward of the rest of the short leg it is at least a different profile in that manner, alternatively see the change in angle between the base section and a section including the terminal end which is another type of differing profile).

claim 3, Hubbard discloses a first surface (the surface of 20), a first sealing interface (e.g. at 20), a second surface (the surface of 24/24c/24d, etc.), and a second interface (at the second surface); wherein said sealing lip of said inside flange seals against said first surface and said sealing lip of said outside flange seals against said second surface (as seen in Figs. 6, 7, 9, 10, etc.).

With regard to claim 4, Hubbard discloses that said first sealing interface is a contact area between said sealing lip of said inside flange and said first surface (as seen in Figs. 6, 7, 9, 10, etc.).

With regard to claim 5, Hubbard discloses that a force is applied to said first sealing interface by the point contact or the reduced line contact between the short leg and the inside flange (as seen in Figs. 6, 7, 9, 10, etc. as the spring is shown in biasing contact therewith and thus when installed applies a force).

With regard to claim 7, Hubbard discloses that the long leg extends in the first direction from the connecting portion at a first angle (as seen in figs. 6, 7, 9, 10, etc.) and the short leg extends from the connecting portion at a second angle (as seen in figs. 6, 7, 9, 10, etc.), and wherein the first angle and the second angle are unequal (as seen in figs. 6, 7, 9, 10, etc.).

With regard to claim 8, Hubbard discloses that the short leg provides a seal force on the inside flange that is higher than a seal force provided by the long leg on the outside flange (as seen in Figs. 4, 6, 7, 9, 10, etc. as the outer long leg is substantially parallel to the surfaces to the 

With regard to claim 9, Hubbard discloses that said long leg has a bend (as seen in Figs. 3, 4, 6, 7, 9, 10, etc. at the axial end thereof forming a flange) and said bend forming a terminal end section having a different profile than a base section of the long leg (as seen in Figs. 3, 4, 6, 7, 9, 10, etc. at the axial end thereof, which is clearly a different shaped profile), said base section being spaced from said inside surface of said outside flange (as seen in Figs. 6, 7, 9, and 10 as examiner is interpreting some of the base to include the shown spaced apart portion).

With regard to claim 18, Hubbard discloses a method of manufacturing a seal assembly (as seen in Figs. 3, 4, 6, 7, 9, 10, etc. in so much as its structure is shown in a stage of manufacturing), said method comprising: forming a sealing element (including 22c or 22d as seen in Figs. 6 and 7 respectively, or the similar in Figs. 9, 10. etc., respectively shown as formed in the Figures), said sealing element having an inside flange (25d in Fig. 7 or the similar part in Fig. 6) with a sealing lip (as seen in Figs. 6 and 7 as it is clearly a sealing lip, or the similar in Figs. 9, 10. etc.), an outside flange (the main body of 22c/d contacting 24c/d respectively in Figs. 6 and 7) with a sealing lip (as seen in Figs. 6 and 7 as it is clearly a sealing lip as it provides outer sealing against a bore, or the similar in Figs. 9, 10. etc.), and a center channel section (the recessed portion containing the spring) defining a spring cavity (i.e. the recess itself); placing a V-spring (26c or the similar portion in Fig. 7, 9, or 10, shown as placed in Figs. 6, 7, 9, 10, etc.) in the spring cavity (as seen in Figs. 6, 7, 9, 10, etc.), said V-spring comprising a plurality of V-bodies (as seen in Figs. 3, 4, 6, 7, 14, etc.) and wherein each V-body comprises a long leg (i.e. 

With regard to claim 19, Hubbard discloses that the long leg extends in the first direction from the connecting portion at a first angle (as seen in figs. 6, 7, 9, 10, etc.) and the short leg 

With regard to claim 20, Hubbard discloses that the base section of the short leg has a width and the terminal edge has a width, and wherein the width of the base section is wider than the width of the terminal edge (as seen in Fig. 4, etc.).

With regard to claim 21, Hubbard discloses placing a shaft (20) through a bore defined by the inside flange (as seen in Figs, 6, 7, 9, 10, etc. the shaft is shown placed as such).

With regard to claim 22, Hubbard discloses that said long leg is spaced from said inside surface of said outside flange or said inside flange at a location between said connecting portion and said terminal edge (as seen in Figs. 6, 7, 9, 10, etc. as Examiner has defined the leg to begin at a section where such is spaced apart as claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US 2,088,703) alone.
With regard to claim 6, Hubbard fails to disclose that said first surface is a surface of a piston. However it would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have used the seal assembly of Hubbard with a piston (i.e. reciprocating shaft or rod) as opposed to a rotatable shaft as Examiner hereby takes Official Notice that the art is replete with examples of similar seal assemblies sealing pistons (i.e. reciprocating shafts/rods). Such a modification would provide the expected benefit of providing a good seal to the piston for the same reasons Hubbard provides a good seal to a shaft. Additionally examiner notes that it is also well known that seals for reciprocating cylindrical shafts and rotating cylindrical shafts can be used with one another.

Allowable Subject Matter
Claims 10-13 and 15-17 allowed.

Response to Arguments
Applicant's arguments with respect to claims 1-9 and 18-22 have been considered but are moot in view of the new ground(s) of rejection.  Additionally, in so much as they may apply to the above grounds of rejection, applicant’s arguments dated 04 January 2021 have been fully considered but are not persuasive.
Specifically regarding the 112(a) rejection to the subject matter noted previously and above in claims 9 and 14 applicant argues that the paragraphs [0017] and [0018] disclose the 
Regarding the related drawing objection to the limitations in claims 9 and 14, Applicant argues that a bend is conventional feature and need only be illustrated as a symbol or a labeled representation. Examiner notes that while an bend by itself is could possibly be considered conventional, a long leg having a line contact, as required by the claims and in light of the specification (see Fig. 3 for an example embodiment), in combination with the such a long leg having a bend is not a conventional configuration as such a bend would appear to affect the overall configuration of the leg of the spring and it is not conventional to desire a line contact and a bend in the same leg. Furthermore these bends appear to be important to the function of the V-spring and the amount and location biasing force exerted on the seal lip (and thus the sealing 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675